


Exhibit 10.9

 

SUREWEST COMMUNICATIONS

2000 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

CEO

(PERFORMANCE BASED)

 

Payment for Shares

 

No payment is required for the Shares you receive.

 

 

 

Vesting

 

The Shares vest in installments upon achieving the performance targets within
the time constraints provided for in the Notice of Grant of Award, provided the
eleven day average closing stock price for the period commencing ten days before
the Target Date, and ending on the Target Date, equals or exceeds the amounts
set forth opposite the Target Date (Metric), or, at any later Target Date, if
the Metric is achieved at such later Target Date as determined in the same
manner, but in no event shall any shares corresponding to a Target Date vest
prior to such corresponding date. Except as otherwise provided in this
agreement, you must also remain employed through the applicable Target Date to
be elgible for this award.

 

 

 

 

 

In addition, the Shares vest in full if any of the following two events or
conditions or circumstances occur:

 

 

 

 

 

1.

Your service as an Employee terminates because of death or Disability, or

 

 

 

 

 

 

2.

The Company is subject to a Change in Control while you are an Employee of the
Company, and you are then a party to a Change of Control agreement with the
Company which vests your rights hereunder pursuant to a “Qualifying Termination”
(as defined in such agreement), and all conditions and contingencies relating to
the vesting have occurred, in which event any acceleration shall be governed and
controlled by the terms and conditions of such agreement.

 

 

 

 

 

The vesting terms under this agreement can also be accelerated partially or in
whole by the Committee at its sole discretion.

 

Page 1 of 3

--------------------------------------------------------------------------------


 

Shares Restricted

 

Unvested Shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares, except as
provided in the next sentence. With the consent of the Committee, you may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. A transferee of Restricted Shares must agree in writing on a form
prescribed by the Company to be bound by all provisions of this agreement.

 

 

 

Forfeiture

 

Except as otherwise provided for or set forth below or elsewhere in this
document, if your service as an Employee of the Company terminates for any
reason (except as provided in this Restricted Stock Agreement), then your Shares
will be forfeited to the extent that they have not vested before the termination
date and do not vest as a result of the termination. This means that the
Restricted Shares will immediately revert to the Company. You receive no payment
for Restricted Shares that are forfeited.

 

 

 

 

 

The Company determines in its sole discretion when your service terminates for
this purpose.

 

 

 

Stock Issuance

 

Your Restricted Shares will be issued and held for you by the Company. After
Shares have vested, Shares will be released to you.

 

 

 

Voting and Dividend Rights

 

You have the same voting, dividend and other rights as the Company’s other
shareholders.

 

 

 

Withholding Taxes

 

No Shares will be issued to you unless you have made acceptable arrangements to
pay any withholding taxes that may be due as a result of this award or the
vesting of the Shares. As determined by the Committee, these arrangements may
include withholding Shares that otherwise would be released to you when they
vest. As determined by the Committee, these arrangements may also include
surrendering Shares that have been owned by you. The fair market value of the
Shares you surrender, determined as of the date when taxes otherwise would have
been withheld in cash, will be applied as a credit against the withholding
taxes.

 

 

 

Restrictions on Resale

 

By signing this agreement, you agree not to sell any Shares at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as you are an Employee of or

 

Page 2 of 3

--------------------------------------------------------------------------------


 

 

 

Consultant to the Company, or for any other waiting or other period following
separation from service as may be required by Section 16 of the Exchange Act.

 

 

 

No Retention Rights

 

Neither your Award nor this agreement gives you the right to be employed or
retained by the Company or a Subsidiary in any capacity.

 

 

 

Adjustments

 

As more fully described in the Plan, in the event of a stock split, a stock
dividend or a similar change in Company stock, the number of Restricted Shares
that remain subject to forfeiture will be adjusted accordingly.

 

 

 

Applicable Law

 

This agreement will be interpreted and enforced under the laws of the State of
California (without regard to choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this agreement by reference, and shall
prevail over any inconsistent provisions herein, except in cases where you have
a change of control agreement in which case the agreement shall govern and
control vesting, distribution and payment of this Award.

 

 

 

Deference to Plan Administrator

 

The Committee has discretionary authority with respect to the construction and
interpretation of this Award, including in determining and deciding whether the
performance targets have been achieved and if so, when they have been achieved.

 

This agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award.  Any prior agreements, commitments or
negotiations concerning this Award are superseded.  This agreement may be
amended only by another written agreement, signed by both parties.  Except as
otherwise expressly provided in this agreement, any capitalized term used in
this agreement shall have the meaning ascribed to it in the SureWest
Communications 2000 Equity Incentive Plan, as amended and restated.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN
THE TERMS OF THIS AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN.

 

Page 3 of 3

--------------------------------------------------------------------------------


 

 

Notice of Grant of Award and Award Agreement

SureWest Communications

ID: 68-0365195

 

8150 Industrial Avenue

 

Roseville, CA 95678

 

 

 

 

Name [Insert recipient’s name]

Award Number: [Insert Award Number]

Address [Insert recipient’s address]

Plan:

2000

City, State Zip

ID:

[Insert recipient’s ID number]

 

 

 

 

 

Effective [Insert date], you have been granted a performance award of [Insert
number of shares awarded] shares of SureWest Communications (the Company) common
stock.  These shares are restricted contingent upon the achievement of the
associated Goal(s).

 

The current total value of the performance award is $ [Insert dollar value of
award].

 

The Goal will be measured in increments on the date(s) shown.

 

Vest
Period

 

Shares

 

Final
Measurement
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 1 of 2

--------------------------------------------------------------------------------


 

 

Notice of Grant of Award and Award Agreement

SureWest Communications

ID: 68-0365195

 

8150 Industrial Avenue

(Continued)

Roseville, CA 95678

 

 

 

 

Name [Insert recipient’s name]

Award Number: [Insert Award Number]

Address [Insert recipient’s address]

Plan:

2000

City, State Zip

ID:

[Insert recipient’s ID number]

 

 

 

 

 

Goal Metric(s) associated with these shares:

 

Vest
Period

 

Target
Date

 

Metric

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

 

SureWest Communications

 

Date

 

 

 

 

 

 

 

 

 

Employee’s signature

 

Date

 

Page 2 of 2

--------------------------------------------------------------------------------
